Citation Nr: 1107419	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-16 753	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depressive disorder, not otherwise specified (NOS), majoror 
depressive disorder and anxiety sidorder, NOS.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from July 1967 to July 1969.  The Veteran served 
in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  Original jurisdiction with the RO in Little Rock, 
Arkansas (the RO).  

In January 2010, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned.  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

After the January 2010 hearing, the Veteran submitted evidence 
directly to the Board.  Consideration of this evidence was waived 
during this January 2010 hearing.  See 38 C.F.R. § 20.1304 
(2010).  Nonetheless, as will be discussed below, this case is 
being remanded for further development.  The RO will consider 
this newly-submitted evidence after the completion of the 
directed development.  

At the January 2010 hearing, the Veteran asserted that he was no 
longer capable of retaining gainful employment because of his 
acquired psychiatric disabilities.  See the February 2010 VA 
hearing transcript at page 10.  The Board notes the United 
States Court of Appeals for Veterans Claims' (the Court's) 
decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), holding 
that a TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  However, as the claim in the 
instant case is one for service connection rather than an 
increased rating, the Board does not have jurisdiction over the 
matter and such is REFERRED to the AOJ for proper development.  
See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996); Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the RO]; 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Clarification of the issue on appeal

The Veteran originally filed a claim for service connection for 
PTSD.  The competent medical evidence of record reflects that, 
since filing his claim, the Veteran has been variously diagnosed 
with PTSD, depressive disorder, NOS, major depressive disorder 
and anxiety sidorder, NOS.  See VA treatment records dated in 
November 2006 and December 2007 as well as a private treatment 
record from S.B.H, Ph.D. dated in January 2010.  The Board notes 
the Court's recent decision in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.  In its decision, the Court 
indicated that VA unduly limited its consideration of claims for 
service connection for specific mental disorders under 
circumstances in which other diagnosed psychiatric disabilities 
may be present.  In light of the Court's holding in Clemons and 
the competent medical evidence of record, the Veteran's claim has 
been expanded and recharacterized as stated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
claim so that the Veteran is afforded every possible 
consideration.  

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The Board observes that claims for PTSD have a distinct 
developmental procedure.  According to VA regulations, 
entitlement to service connection for PTSD requires that three 
elements be present:  (1) medical evidence diagnosing PTSD; (2) 
combat status or credible supporting evidence that the claimed 
in-service stressors actually occurred; and (3) a link, 
established by medical evidence, between current symptomatology 
and the claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the third PTSD criterion, evidence of in-service 
stressors, the evidence necessary to establish that the claimed 
stressor actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  
If it is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary. Service 
department evidence that the veteran engaged in combat or that 
the veteran was awarded the Purple Heart, Combat Action Ribbon, 
or similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2010).

Effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD with respect to 
the evidentiary standard for establishing the required in-service 
stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:  

(f)(3) - If a stressor claimed by a veteran is 
related to the veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's 
symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual 
or threatened death or serious injury, or a threat 
to the physical integrity of the veteran or 
others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to 
the event or circumstance involved a psychological 
or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Because the Veteran's claim was appealed to the 
Board before July 13, 2010 and is being decided thereafter, the 
Board observes that the updated version of the law is applicable 
in this case.  

In the present case it is uncontroverted that, during the 
pendency of the appeal, the Veteran has been diagnosed with 
several acquired psychiatric disorders, to include PTSD, , 
depressive disorder, NOS, major depressive disorder and anxiety 
sidorder, NOS.  Accordingly, Hickson/Cohen element has been 
demonstrated.  

Concerning Hickson element (2), the Board notes that the 
Veteran's service treatment records are devoid of any instance of 
complaints of or treatment for an acquired psychiatric disorder.  
Indeed, the Veteran does not assert that he suffered from 
psychiatric symptomatology during his service.  Accordingly, 
Hickson element (2) has not been demonstrated.  

However, this is not fatal to the Veteran's claim.  Because the 
Veteran's claim encompasses all acquired psychiatric 
disabilities, the Veteran may be availed if he can satisfy Cohen 
element (2), as enumerated above.  

Review of the Veteran's VA claims file reflects that he served as 
a combat engineer for twelve months in the Republic of Vietnam.  
The Veteran has asserted that, during this time, he conducted 
demolition on mine shafts.  See the Veteran's statement dated in 
February 2008 as well as the January 2010 VA hearing transcript 
at page 4.  Additionally, the Veteran contends that, in the line 
of his duties with explosives, he witnessed fellow veterans 
injured and killed during explosions.  See the Veteran's 
statement dated in February 2008 as well as the January 2010 VA 
hearing transcript at page 5.  Indeed, the Veteran provided names 
of his fellow soldiers that were killed in this fashion and whose 
bodies he identified.  See the Veteran's February 2008 statement 
as well as the January 2010 VA hearing transcript at page 12.  

Upon development of the Veteran's asserted stressors, the RO 
confirmed the deaths on D.D. and S.A., the Veteran's fellow 
soldiers, and thus, the Veteran's stressors were verified.  
Accordingly, Cohen element (2) has satisfied.  

Concerning Hickson/Cohen element (3), a link, established by 
medical evidence, between current diagnosed psyichtric disorder 
and the Veteran's confirmed in-service stressor, the Board notes 
that such is lacking in this case.  

The Veteran was scheduled for a VA examination in December 2008, 
but he failed to appear for such.  

Accordingly, the case is REMANDED for the following action:


1. 





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



